Exhibit 10.1

AMENDMENT NO. 5 TO REAL PROPERTY

MASTER LEASE AGREEMENT

This Amendment No. 5 to Real Property Master Lease Agreement (“Amendment”) is
effective May 1, 2009, supplements and amends the Real Property Master Lease
Agreement dated January 1, 1996 (“Master Lease”), and is made by and between The
Swenson Family Limited Partnership, a California limited partnership, assignee
of James I. Swenson and Susan G. Swenson, Trustees of the Swenson Family Trust
(“Lessor”), and Dynamic Details, Inc., a California corporation, formerly
Details, Inc., (“Lessee”), with respect to the following:

RECITALS

A. The Master Lease has been previously amended by Amendment Number One to Real
Property Master Lease Agreement (“Amendment Number One”), effective January 1,
1997, Amendment No. 2 to Real Property Master Lease Agreement (“Amendment
No. 2”), effective September 15, 2003, Amendment No. 3 to Real Property Master
Lease Agreement (“Amendment No. 3”), effective October 17, 2005, Amendment No. 4
to Real Property Master Lease Agreement (“Amendment No. 4”), effective
September 1, 2008;

B. By Amendment No. 2 Lessor and Lessee terminated the Master Lease with respect
to Parcels 1, 2, 7, and 13 subject to the Master Lease;

C. Lessee has not exercised any Purchase Option, Extension Option, or First
Refusal Right contained in Sections 6, 7, and 9 of the Master Lease, the term of
the Master Lease, as amended by Amendment No. 4, expires by its terms
September 30, 2009, and Lessor and Lessee have determined to extend the term of
the Master Lease through September 30, 2012, in accordance with this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein,
Lessor and Lessee agree as follows:

1. Term. Subject to the terms and provisions of this Amendment, the term of the
Master Lease shall be extended for the period October 1, 2009 through
September 30, 2012 (“Master Lease Extended Term”) with respect to the following
Parcels 3, 4, 5, 6, 8, 9, 10, 11, and 12 remaining subject to the Master Lease:

 

Parcel:    Address:          3    1270 Lance Lane          4    1260 Lance Lane
         5    1240 Lance Lane         

 

- 1 -



--------------------------------------------------------------------------------

6      1220 Lance Lane          8      3021 East Coronado          9     
1211 Simon Circle          10    1221 Simon Circle          11    1231 Simon
Circle          12    1241/51 Simon Circle         

2. Base Rent. Base Rent (defined in the Master Lease) is not subject to
adjustment pursuant to the Master Lease. Base Rent in the following amounts
shall be paid monthly without adjustment on the first day of each calendar month
for the Master Lease Extended Term set forth in this Amendment:

 

October 1, 2009-September 30, 2010    $32,861.40 per month    October 1,
2010-September 30, 2011    $33,847.24 per month    October 1, 2011-September 30,
2012    $34,862.65 per month   

3. Cooperation; Continuing Obligations. Lessor and Lessee agree to perform any
further acts and execute and deliver documents reasonably necessary to carry out
the provisions of this Amendment. Except as modified by this Amendment, all
covenants, conditions and agreements between Lessor and Lessee under the Master
Lease, Amendment Number One, Amendment No. 2, Amendment No. 3, and Amendment
No. 4 shall continue in full force and effect. The provisions of the Master
Lease as supplemented or modified by the within and each preceding amendment are
ratified and adopted, and any conflict in construing the Master Lease as so
modified by the collective provisions of such amendments shall be resolved by
the latest executed amendment.

4. Authority. Lessee has not heretofore assigned or otherwise transferred any
right or interest in the Master Lease or any Parcel subject to the Master Lease,
the individuals signing this Amendment on behalf of Lessee have been duly
authorized and the Amendment adopted by appropriate resolutions which are in
full force and effect, and Lessee has full and complete authority to execute the
within Amendment without any additional approval or consent.

5. Recitals Incorporation. The foregoing Recitals contained in this Amendment
are incorporated into the parties agreements.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which shall be read together as one
instrument.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
date hereinabove written.

 

 

“Lessor”

Swenson Family Limited Partnership

     

“Lessee”

Dynamic Details, Inc., a California Corporation

By:

  Swenson Family Trust         /s/ James I. Swenson       /s/ Mikel Williams  
James I. Swenson, Trustee       Mikel Williams

Its:

  General Partner    

Its:

  President   /s/ Susan G. Swenson       /s/ Kurt E. Scheuerman   Susan G.
Swenson, Trustee       Kurt E. Scheuerman

Its:

  General Partner    

Its:

  Vice President

 

- 3 -